DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 (Group I) in the reply filed on 4/08/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/08/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the guide channel in claims 15-17 must be shown or the feature(s) canceled from the claim(s).  
The interior retention members in claims 8-10 must be shown as per pages 17-18 of specification.
The exterior retention members from claims 4-5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Sutter (US 6332777 B1).
Referring to claim 1:
	Calvat discloses,
		“an apparatus, comprising:
a dental prosthetic (25) (fig. 4B)
a metallic insert (4) configured to be bonded in an interior of the dental prosthetic, the insert defining a passageway, the passageway of the insert being configured to receive a screw (figs 3A-4B)”
However, Calvat is silent to a plastic cap member configured to be interposed between the insert and the interior of the dental prosthetic.
	Sutter, in the same field of endeavor, teaches a cap member (2081) that is interposed between an impression element (2051) made of a plastic material that serves the purpose of detachably connecting the impression element (2051) atop the implant (2002) (figs. 34 and 35; col. 19 lines 45-67 and col. 20 lines 1-15). Sutter also mentions that the impression element (2051) serving the same function as the insert being made of a metallic material (col. 19 lines 42-44). It would be prima facie obvious to one of ordinary skill in the art to have modified Calvat with the teachings of Sutter to provide a plastic cap member to be interposed between Calvat’s insert and dental prosthetic to retain the insert in an abutment, as well as Calvat’s insert to be made of a metal.
Referring to claims 2 and 3:
	Calvat/Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 1. Calvat discloses an insert (4) with a passageway. However, Calvat is still silent to a hollow shaft configured to fit in the passageway of the insert and a head, the shaft extending from the head, the head being configured to fit between an end of the insert and an inner surface in the interior of the dental prosthetic and the shaft has a length configured to pass completely through the passageway and reach a bore of an abutment positioned adjacent to the insert.
Sutter, in the same field of endeavor, teaches a cap member (2081) with a hollow shaft (2083) configured to fit in the passageway of an insert, as well as a head (2082) with the shaft (2083) extending from it and passing completely through the passageway to reach a bore (figs. 34-35; col. 19 lines 45-67 and col. 20 lines 1-15). Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with the teachings of Sutter to provide a cap member with a hollow shaft and a head that can be configured to fit between an end of Calvat’s insert and an inner surface in the interior of Calvat’s dental prosthetic to hold the insert in an abutment, the shaft having a length configured to pass completely through the passageway of Calvat’s insert and possibly reaching a bore of an abutment that is positioned adjacent to the insert. It is understood that the connecting part (5) seen in figure 3A of Calvat would be removed and replaced by the impression element taught by Sutter. It is also understood that the abutment is not a positively claimed element, so it is being treated solely as a functional statement.

Claims 1, 4-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Fischler et al. (US 20150173865 A1).
Referring to claim 1:
	Calvat discloses,
		“an apparatus, comprising:
a dental prosthetic (25) (fig. 4B)
a metallic insert (4) configured to be bonded in an interior of the dental prosthetic, the insert defining a passageway, the passageway of the insert being configured to receive a screw (figs 3A-4B)”
However, Calvat is silent to a plastic cap member configured to be interposed between the insert and the interior of the dental prosthetic.
	Fischler, in the same field of endeavor, teaches a cap member (2) that goes over top of a retention insert (1) that can be made of a biocompatible polymeric or non-polymeric material ([0059]- [0060]; figs. 3-4). Both the retention insert and the cap member form a connection device for connecting a prosthesis structure with an implant structure or a capped tooth ([0009]). Fischler also mentions in paragraph 56 that the retention insert (1) can be made from a biocompatible polymeric or non-polymeric, and in paragraph 60 Fischler states that a biocompatible non-polymeric material can include titanium. Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member that is interposed between Calvat’s insert and the interior of a dental prosthetic, as well as Calvat’s insert to be made of a metal, such as titanium.
Referring to claims 4 and 5:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. However, Calvat is silent to a cap member that comprises a plurality of exterior retention members, the exterior retention members comprising downwardly-facing outer shelves.
	Fischler, in the same field of endeavor, teaches a cap member (2) with notches (211) on the outer side that bulge outwardly, are arranged at different heights, and extend along the entire circumference of the cap member ([0060], fig. 4). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member with a plurality of exterior retention members that have downwardly-facing outer shelves to create a firm connection with Calvat’s dental prosthetic.
Referring to claims 6 and 7:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Calvat discloses an insert (4) and a dental prosthetic (25) (figs. 3A-4B). However, Calvat is silent to a cap member comprising a nose portion defining a guide recess, wherein the guide recess is configured to align with the passageway of the insert when the cap member is interposed between the insert and the interior of the dental prosthetic.
	Fischler, in the same field of endeavor, teaches a cap member (2) that goes over top of a retention insert (1) and the retention insert and the cap member form a connection device for connecting a prosthesis structure with an implant structure or a capped tooth ([0009]). The cap member (2), as seen in figures 4 and 6, has a smaller level at the closed end side (22) that aligns with the central axis (15,25) of the smaller end side (12) of the retention insert (1) (figs. 4 & 6, [0061]-[0062]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member that is interposed between Calvat’s insert and the interior of a dental prosthetic and has a raised nose portion that can define a guide recess to align the cap with the center of the insert.
Referring to claims 8 and 9:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. However, Calvat is silent to a cap member that comprises of a plurality of interior retention members, the interior retention members comprising upwardly-facing shelves.
	Fischler, in the same field of endeavor, teaches a cap member (2) with a groove supporting surface (231) as well as other interior retention members comprising upwardly-facing shelves to hold the retention insert (1) in the cap member (2) ([0060] and [0064], figs. 3-4). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member with a plurality of interior retention members that have upwardly-facing inner shelves to connect to Calvat’s insert so that there is no dislodgement of the cap from the insert. It would also be needed that Calvat’s insert be modified to have similar retentions to Fischler’s cap member so that there is a proper fit between the insert and the cap member.
Referring to claim 10:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Calvat discloses an insert (4) with a plurality of outer retention members (24) (fig. 2A and 2B). However, Calvat is silent to a cap member with interior retention members configured to engage the outer retention members of the insert to secure the cap member to the insert.
	Fischler, in the same field of endeavor, teaches a cap member (2) with a groove supporting surface (231) as well as other interior retention members to hold the retention insert (1) in the cap member (2) ([0060] and [0064], figs. 3-4). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member with a plurality of interior retention members to engage with the outer retention members of Calvat’s insert to secure the cap member to the insert to prevent dislodgement. It would also be needed that Calvat’s insert be modified to have similar retentions to Fischler’s cap member so that there is a proper fit between the insert and the cap member.
Referring to claim 11:
Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Calvat discloses an insert (4) (figs 3A-4B). However, Calvat is silent to the insert comprising titanium.
Fischler, in the same field of endeavor, teaches that the retention insert (1) can be made from a biocompatible polymeric or non-polymeric ([0056]) and also states that a biocompatible non-polymeric material can include titanium ([0060]). It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for Calvat’s insert to be made of titanium, which would be an obvious design choice being that titanium is well known to use for dental implant components due to its preferred biocompatibility.
Referring to claim 14:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. However, Calvat is silent to a cap member that comprises polyether ether ketone.
	Fischler, in the same field of endeavor, teaches a cap member (2) that goes over top of a retention insert (1) and can be made of polyether ether ketone (PEEK) ([0021], figs. 4-6). Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member made from polyether ether ketone, which would be an obvious design choice due to the common knowledge of PEEK having ideal osseointegration properties.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Fischler et al. (US 20150173865 A1), as applied to claim 1, in further view of Brown (US 20180271626 A1).
Referring to claim 12:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Calvat discloses an insert (4) (figs 3A-4B). However, Calvat is silent to the insert comprising stainless steel.
	Brown, in the same field of endeavor, teaches all component parts of the dental implant system being made from materials such as stainless steel ([0028], figs. 1A-1B). It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat/Fischler as modified to provide for Calvat’s insert being made of stainless steel, being that stainless steel is commonly used for various dental implant components as taught by Brown due to its known corrosion resistant and biocompatibility properties.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Fischler et al. (US 20150173865 A1), as applied to claim 1, in further view of Niznick (US 20100311013 A1).
Referring to claim 13:
	Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. However, Calvat is silent to a cap member comprising nylon.
	Fischler, in the same field of endeavor, teaches a cap member (2) that goes over top of a retention insert (1) that can be made of a biocompatible polymeric or non-polymeric material ([0059]- [0060]; figs. 3-4). It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Fischler to provide for a cap member that can be made of a biocompatible polymeric or non-polymeric material. However, Calvat/Fischler as modified is still silent to the cap member being made of nylon.
	 Niznick, in the same field of endeavor, teaches a comfort cap (25) that is placed on the dental implant (10) and secured by snapping into the groove (19) ([0038]; figs. 11-13). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat/Fischler with Niznick to provide for Fischler’s cap member being made of nylon, due to the fact that nylon is commonly used for dental implant components.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Fischler et al. (US 20150173865 A1), as applied to claim 1 above, in further view of Sutter (US 6332777 B1).
Referring to claims 15, 16, and 17:
	Calvat in view of Fischler discloses the claimed invention substantially as claimed, as set forth above for claim 1. Calvat was modified by Fischler to provide for Fischler’s cap member (2; Fischler’s figs 4 and 6) that has a raised nose portion (smaller level at the closed end side) configured to align with the passageway of Calvat’s insert (4; Calvat’s figs. 3A-4B) when it is interposed between Calvat’s insert and dental prosthetic (25; Calvat’s fig. 4B) and can define a guide channel. However, Calvat/Fischler as modified is still silent to a guide channel that passes through Calvat’s insert.
	Sutter, in the same field of endeavor, teaches a connection element (2081) with a hollow shaft (2083) configured to fit in the passageway of an insert, as well as a head (2082) with the shaft (2083) extending from it (figs. 34-35; col. 19 lines 48-56). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat/Fischler with Sutter to provide for Fischler’s cap member having Sutter’s hollow shaft attached to the nose portion at the center axis, the hollow shaft passing through Calvat’s insert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L HOLLER whose telephone number is (571)272-7086. The examiner can normally be reached Monday-Friday 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 5712724964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
	
/A.L.H./Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772